Order, Supreme Court, Bronx County (Stanley Green, J.), entered June 4, 1996, which granted defendants-respondents’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion was properly granted on the ground that plaintiff failed to raise an issue of fact as to whether defendants, owners and managing agent of the building in front of which plaintiff slipped and fell, were in possession of the store in front of which plaintiff slipped and fell, or had actual or constructive notice of the allegedly dangerous mat in front of that store and on which plaintiff slipped and fell (see, Piacquadio v Recine Realty Corp., 84 NY2d 967).
Concur — Milonas, J. P., Ellerin, Williams and Tom, JJ.